UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:08/31/2014 Date of reporting period: 08/31/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders of the WP Large Cap Income Plus Fund, a series of the 360 Funds (the “registrant”), for the period ended August 31, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. WP Large Cap Income Plus Fund Institutional Class Shares (Ticker Symbol: WPLCX) A series of the 360 Funds ANNUAL REPORT August 31, 2014 Investment Adviser Winning Points Advisers, LLC th Street, Suite D-26 Boca Raton, Florida 33431 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 1 INVESTMENT HIGHLIGHTS 3 SCHEDULE OF INVESTMENTS 5 SCHEDULE OF PURCHASED OPTIONS 8 SCHEDULE OF WRITTEN OPTIONS 9 STATEMENT OF ASSETS AND LIABILITIES 11 STATEMENT OF OPERATIONS 12 STATEMENT OF CHANGES IN NET ASSETS 13 FINANCIAL HIGHLIGHTS 14 NOTES TO FINANCIAL STATEMENTS 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 ADDITIONAL INFORMATION 24 INFORMATION ABOUT YOUR FUND’S EXPENSES 28 Winning Points Funds ANNUAL REPORT WP Large Cap Income Plus Fund LETTER TO SHAREHOLDERS August 31, 2014 (Unaudited) Dear Shareholders, What a great year it has been. We launched the WP Large Cap Income Plus Fund (the “Fund) in the fourth quarter of last year during a time in which the markets reached new highs and continued this trend into the current year. During the period from December 4, 2013, the date of initial portfolio trades, to August 31, 2014, the Fund delivered a return of 5.60% (a) versus a return of 9.47% for the Dow Jones Industrial Average Total Return Index(b), the Fund’s general benchmark, during the same period. To put this in perspective, however, we view the performance of the Fund during this period with a sense of accomplishment recognizing that this was a start-up period in which the Fund was trying to grow assets and the challenges faced in fully implementing our options overlay strategy which did not occur until the last quarter of the fiscal year. As we have been commenting for a while, we believe there are few places other than stocks to invest money for income. Our portfolio of income producing stocks has a high exposure to multi-nationals and companies that are buying their own shares back which tend to increase their earnings and raise dividends. We think it's likely that this trend may continue even in the near future when our Federal Reserve may finally start to raise interest rates, which is just another sign that the economy is on solid footing. Our portfolio is not just structured around high dividend stocks. We also search for stocks that we believe will be stronger when inflation returns, which we believe is a necessary evil if the world governments are going to be able to pay back all the debt they have run up. We want our investments to be on the right side of that reality as it starts to surface in the coming years. Perhaps, as is common, the markets will anticipate this well ahead of its actual appearance. With this in mind, we have tried to be ahead of the curve in our selection of stocks for the portfolio. Inflation is generally the enemy to investors in fixed income securities, but can be a friend to those who own companies or assets that might benefit from it. We strive to be that smart investor who understands that a certain amount of inflation can be the solution, not the problem. A key challenge that we have faced and believe we have made significant progress on since the launch of the Fund last December, is the cost of its operations. Every fund is more expensive to operate at the beginning as its starting size must carry the full fixed costs comparable to funds that are larger. There were certain legal and administrative costs borne by our firm in establishing and launching the Fund and such expenses have not, nor will be, passed on to the Fund and its shareholders. Since the Fund started paying its expenses, the estimated annual operating costs have dropped and have continued to drop for several reasons, but primarily because the Fund has grown in size from additional inflows causing the fixed costs to be spread over more dollars. As the assets of the Fund continue to grow, we believe that the declining costs will continue their further downward trend, which is a primary goal of ours. 1 Our options trading strategy is an integral part of managing the portfolio and a primary reason for our selection to manage this Fund. The trading platform became fully operational in the last quarter of the fiscal year and we believe that the results since its implementation suggest that the process is working in line with our original math and expectations. To the extent trades from this strategy generatepositive economic returns, if any, come in part due primarily to the simple passage of time, which has a long history of continuing to relentlessly pass by. That's yet another trend that we want to get in front of, the passage of time. All in all, we believe the Fund is a position to meet several macro trends we see on the horizon, including: (i) the desire of a whole generation of baby boomers for income; (ii) the necessary inflation the world’s governments need; (iii) the burgeoning cash coffers of the world’s largest companies, who are still skinny after the cuts they made during the crash; and of course, (iv) in the options side of the portfolio, where the simple ticking of the clock benefits us. We see all of these macro movements as undeniable, but other than the passage of time, they will appear in fits and starts as that's the nature of the markets. We are of course very interested in hearing from you on any of these or other topics, thank you for your trust. Signed: Charles S. Stoll Portfolio Manager (a) The performance information quoted assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-244-6235. Investors should consider the investment objectives, risks, charges and expenses carefully before investing or sending money. This and other important information about the Fund can be found in the Fund’s prospectus. Please read it carefully before investing. (b) The Dow Jones Industrial Average Total Return Index tracks the total return of the member stocks of the Dow Jones Industrial Index, which is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. 2 Winning Points Funds ANNUAL REPORT WP Large Cap Income Plus Fund INVESTMENT HIGHLIGHTS August 31, 2014 (Unaudited) The investment objective of the WP Large Cap Income Plus Fund (the “Fund”) is total return.To meet its investment objective, the Fund will invest 80% of its total assets in large cap domestic equity securities and exchange traded funds that primarily invest in large cap domestic equity securities. The Fund will seek income through dividends paid on such securities. The Fund will also seek to produce income (e.g., premium income on the sale of an option) and return stability through an options strategy. Winning Points Advisers, LLC (the “Adviser”) intends to sell covered call options on a portion of the Fund’s stock holdings.The extent of option selling will depend on market conditions and the Adviser’s consideration of the advantages of selling call options on the Fund’s equity investments. The Fund may also sell put options on stocks and ETFs the Adviser believes are attractive for purchase at prices at or above the exercise price of the put options sold.The Fund may, in certain circumstances, purchase put options on the S&P 500 Composite Stock Price Index (the “S&P 500”) and on individual stocks to protect against a loss of principal value due to stock price decline.The extent of option selling depends on market conditions and the Adviser’s judgment. The Fund may also seek to pursue its investment objective by selling a series of call and put option spread combinations on the S&P 500. The Fund may be appropriate for investors with long-term horizons who are not sensitive to short-term losses and want to participate in the long-term growth of the financial markets.The Fund seeks to minimize the effects of inflation on its portfolio. The percentages in the above graph are based on the portfolio holdings of the Fund as of August 31, 2014 and are subject to change. For a detailed break-out of holdings by industry and exchange traded funds by investment type, please refer to the Schedules of Investments. 3 Winning Points Funds ANNUAL REPORT Investment Highlights August 31, 2014 (Unaudited) Returns as of August 31, 2014 Since Inception of December 4, 2013 through August 31, 2014 (1) WP Large Cap Income Plus Fund Institutional Class shares 5.60% Dow Jones Industrial Average Total Return Index 9.47% Not Annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-244-6235. The above graph depicts the performance of the WP Large Cap Income Plus Fund versus the Dow Jones Industrial Average Total Return Index. The Dow Jones Industrial Average Index is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the Dow Jones Industrial Average Total Return Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the WP Large Cap Income Plus Fund, which will generally not invest in all the securities comprising the index. 4 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2014 ANNUAL REPORT COMMON STOCKS - 92.95% Shares Fair Value Aerospace & Defense - 2.91% Lockheed Martin Corp. (b) $ Agriculture - 2.77% Alico, Inc. Altria Group, Inc. (b) Banks - 16.09% Bank of America Corp. (b) Barclays PLC - ADR (b) BB&T Corp. (b) Citigroup, Inc. (b) Deutsche Bank AG (b) Goldman Sachs Group, Inc./The (b) JPMorgan Chase & Co. (b) PNC Financial Services Group, Inc./The (b) Beverages - 5.69% Diageo PLC - ADR (b) PepsiCo, Inc. (b) Biotechnology - 0.60% Biogen Idec, Inc. (a) (b) Isis Pharmaceuticals, Inc. (a) (b) Computers - 6.28% Apple, Inc. (b) International Business Machines Corp. (b) Diversified Financial Services - 4.92% BlackRock, Inc. (b) Calamos Asset Management, Inc. Ladenburg Thalmann Financial Services, Inc. (a) Food - 2.67% Sysco Corp. (b) Healthcare - Products - 2.24% Baxter International, Inc. (b) Meridian Bioscience, Inc. (b) Thoratec Corp. (a) (b) 5 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2014 ANNUAL REPORT COMMON STOCKS - 92.95% (continued) Shares Fair Value Insurance - 4.59% Allianz SE - ADR $ American Equity Investment Life Holding Co. AXA SA - ADR Berkshire Hathaway, Inc. - Class B (a) (b) Genworth Financial, Inc. (a) (b) Investment Companies - 0.83% Apollo Investment Corp. Ares Capital Corp. BlackRock Kelso Capital Corp. Full Circle Capital Corp. Lodging - 0.22% MGM Resorts International (a) (b) Media - 0.95% Comcast Corp. (b) Mining - 0.14% Southern Copper Corp. (b) Miscellaneous Manufacturing - 3.60% General Electric Co. (b) Siemens AG - ADR (b) Oil & Gas - 21.54% BP PLC - ADR (b) Chevron Corp. (b) China Petroleum & Chemical Corp. - ADR (b) ConocoPhillips (b) Exxon Mobil Corp. (b) Gazprom OAO - ADR Magnum Hunter Resources Corp. (a) (b) Transocean Ltd. (b) Pharmaceuticals - 1.21% AstraZeneca PLC - ADR (b) GW Pharmaceuticals PLC - ADR (a) (b) Pfizer, Inc. (b) Real Estate - 0.14% St Joe Co./The (a) (b) 6 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2014 ANNUAL REPORT COMMON STOCKS - 92.95% (continued) Shares Fair Value Retail - 4.32% McDonald's Corp. (b) $ Savings & Loans - 0.12% BofI Holding, Inc. (a) (b) Semiconductors - 4.04% GT Advanced Technologies, Inc. (a) (b) Intel Corp. (b) Skyworks Solutions, Inc. (b) Software - 4.28% Microsoft Corp. (b) Telecommunications - 2.80% China Mobile Ltd. - ADR (b) TOTAL COMMON STOCK (Cost $16,572,897) EXCHANGE-TRADED FUNDS - 6.92% Closed-end Funds - 4.76% Eaton Vance Short Duration Diversified Income Fund Equity Funds - 2.16% iShares U.S. Financial Services ETF (b) TOTAL EXCHANGE-TRADED FUNDS (Cost $1,328,436) OPTIONS PURCHASED (Cost $47,248) - 0.12% (c) SHORT-TERM INVESTMENTS - 2.83% Federated Government Obligations Fund, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $541,634) TOTAL INVESTMENTS (Cost $18,490,215) – 102.82% OPTIONS WRITTEN (Proceeds $1,206,431) - (7.35)% ) OTHER ASSETS LESS LIABILITIES, NET - 4.53% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) All or a portion of the security is segregated as collateral for call options written. (c) Please refer to the Schedule of Purchased Options for details of options purchased. (d) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depository Receipt. The accompanying notes are an integral part of the financial statements. 7 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF PURCHASED OPTIONS AUGUST 31, 2014 ANNUAL REPORT OPTIONS PURCHASED - 0.12% CALL OPTIONS PURCHASED - 0.02% Strike Expiration Contracts 1 Fair Value S&P 500 Index $ 9/20/2014 $ TOTAL CALL OPTIONS PURCHASED (Cost $8,082) PUT OPTIONS PURCHASED - 0.10% S&P 500 Index $ 9/20/2014 10 S&P 500 Index $ 9/20/2014 20 S&P 500 Index (d) $ 9/20/2014 S&P 500 Index (d) $ 10/18/2014 TOTAL PUT OPTIONS PURCHASED (Cost $39,166) TOTAL OPTIONS PURCHASED (Cost $47,248) $ 1 Each option contract is equivalent to 100 shares of common stock.All options are non-income producing. (d) Categorized in Level 2 of the Hierarchy of Fair Value Inputs; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. ADR - American Depository Receipt. The accompanying notes are an integral part of the financial statements. 8 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF WRITTEN OPTIONS AUGUST 31, 2014 ANNUAL REPORT OPTIONS WRITTEN - (7.35)% CALL OPTIONS WRITTEN - (4.56)% Strike Expiration Contracts 1 Fair Value Altria Group, Inc. $ 1/15/2016 ) $ ) Altria Group, Inc. $ 1/15/2016 ) ) Apple, Inc. $ 1/15/2016 ) ) Apple, Inc. $ 1/15/2016 ) ) AstraZeneca PLC - ADR (d) $ 1/15/2016 ) ) Bank of America Corp. $ 1/15/2016 ) ) Bank of America Corp. $ 1/15/2016 ) ) Barclays PLC - ADR $ 1/15/2016 (6 ) ) Baxter International, Inc. (d) $ 1/15/2016 ) ) Baxter International, Inc. (d) $ 1/15/2016 ) ) Baxter International, Inc. (d) $ 1/15/2016 ) ) BB&T Corp. (d) $ 1/15/2016 ) ) Berkshire Hathaway, Inc. - Class B $ 1/15/2016 ) ) Berkshire Hathaway, Inc. - Class B $ 1/15/2016 ) ) Biogen Idec, Inc. $ 1/17/2015 (3 ) ) BlackRock, Inc. $ 1/17/2015 ) ) BlackRock, Inc. $ 1/15/2016 ) ) BlackRock, Inc. (d) $ 1/15/2016 (2 ) ) BofI Holding, Inc. (d) $ 1/17/2015 (3 ) ) BP PLC - ADR $ 1/15/2016 ) ) BP PLC - ADR $ 1/15/2016 ) ) BP PLC - ADR (d) $ 1/15/2016 (6 ) ) Chevron Corp. $ 1/15/2016 ) ) Chevron Corp. (d) $ 1/15/2016 ) ) China Mobile Ltd. - ADR $ 1/15/2016 ) ) China Petroleum & Chemical Corp. - ADR $ 1/17/2015 ) ) China Petroleum & Chemical Corp. - ADR (d) $ 1/17/2015 ) ) Citigroup, Inc. $ 1/15/2016 ) ) Citigroup, Inc. $ 1/15/2016 ) ) Citigroup, Inc. (d) $ 1/15/2016 ) ) Comcast Corp. (d) $ 1/15/2016 ) ) Comcast Corp. (d) $ 1/15/2016 ) ) ConocoPhillips $ 1/15/2016 ) ) ConocoPhillips $ 1/15/2016 ) ) Deutsche Bank AG (d) $ 1/15/2016 (2 ) ) Diageo PLC - ADR $ 1/17/2015 (7 ) ) Diageo PLC - ADR (d) $ 1/17/2015 ) ) Diageo PLC - ADR (d) $ 1/17/2015 ) ) Exxon Mobil Corp. $ 1/15/2016 ) ) Exxon Mobil Corp. (d) $ 1/15/2016 (2 ) ) Exxon Mobil Corp. (d) $ 1/15/2016 ) ) General Electric Co. $ 1/15/2016 ) ) General Electric Co. $ 1/15/2016 ) ) Genworth Financial, Inc. (d) $ 1/15/2016 ) ) Genworth Financial, Inc. (d) $ 1/15/2016 (3 ) ) Genworth Financial, Inc. (d) $ 1/17/2015 (3 ) ) Goldman Sachs Group, Inc./The $ 1/15/2016 ) ) Goldman Sachs Group, Inc./The (d) $ 1/15/2016 ) ) GT Advanced Technologies, Inc. $ 1/15/2016 ) ) GW Pharmaceuticals PLC - ADR (d) $ 2/20/2015 (4 ) ) Intel Corp. $ 1/15/2016 ) ) Intel Corp. $ 1/15/2016 (3 ) ) International Business Machines Corp. $ 1/17/2015 ) ) International Business Machines Corp. (d) $ 1/15/2016 (6 ) ) iShares U.S. Financial Services ETF (d) $ 1/17/2015 ) ) 9 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF WRITTEN OPTIONS AUGUST 31, 2014 ANNUAL REPORT OPTIONS WRITTEN - (7.35)% (continued) CALL OPTIONS WRITTEN - (4.56)% (continued) Strike Expiration Contracts 1 Fair Value Isis Pharmaceuticals, Inc. (d) $ 1/17/2015 (3 ) $ ) JPMorgan Chase & Co. $ 1/15/2016 ) ) JPMorgan Chase & Co. $ 1/15/2016 ) ) JPMorgan Chase & Co. $ 1/15/2016 ) ) Lockheed Martin Corp. $ 1/17/2015 ) ) Lockheed Martin Corp. (d) $ 1/15/2016 ) ) Magnum Hunter Resources Corp. $ 1/15/2016 ) ) McDonald's Corp. (d) $ 1/15/2016 ) ) Meridian Bioscience, Inc. (d) $ 1/17/2015 (2 ) ) MGM Resorts International $ 1/15/2016 ) ) MGM Resorts International $ 1/15/2016 (5 ) ) Microsoft Corp. $ 1/15/2016 ) ) Microsoft Corp. $ 1/15/2016 ) ) PepsiCo, Inc. $ 1/15/2016 ) ) PepsiCo, Inc. (d) $ 1/15/2016 ) ) Pfizer, Inc. $ 1/15/2016 ) ) PNC Financial Services Group, Inc./The (d) $ 1/17/2015 (9 ) ) Siemens AG - ADR (d) $ 1/17/2015 ) ) Skyworks Solutions, Inc. (d) $ 1/15/2016 (3 ) ) Southern Copper Corp. $ 1/17/2015 (6 ) ) Southern Copper Corp. (d) $ 1/15/2016 (2 ) ) SPDR S&P rust $ 1/17/2015 ) ) SPDR S&P rust $ 2/20/2015 ) ) SPDR S&P rust $ 6/19/2015 ) ) SPDR S&P rust $ 12/20/2014 ) ) St Joe Co./The $ 12/20/2014 (9 ) ) St Joe Co./The (d) $ 3/20/2015 (3 ) ) Sysco Corp. (d) $ 1/15/2016 ) ) Sysco Corp. (d) $ 1/15/2016 ) ) Sysco Corp. (d) $ 1/15/2016 ) ) Thoratec Corp. (d) $ 1/17/2015 (8 ) ) Transocean Ltd. (d) $ 1/15/2016 ) ) Transocean Ltd. (d) $ 1/15/2016 ) ) TOTAL CALL OPTIONS WRITTEN (Proceeds $700,934) ) Strike Expiration Contracts 1 Fair Value PUT OPTIONS WRITTEN - (2.79)% iShares iBoxx $ High Yield Corporate Bond ETF (d) $ 1/15/2016 ) $ ) iShares iBoxx $ High Yield Corporate Bond ETF (d) $ 1/15/2016 ) ) iShares iBoxx $ High Yield Corporate Bond ETF (d) $ 1/15/2016 ) ) iShares iBoxx $ High Yield Corporate Bond ETF (d) $ 1/15/2016 ) ) iShares iBoxx $ High Yield Corporate Bond ETF (d) $ 1/15/2016 ) ) SPDR S&P rust (b) $ 3/20/2015 ) ) TOTAL PUT OPTIONS WRITTEN (Proceeds $505,497) ) TOTAL OPTIONS WRITTEN (Proceeds $1,206,431) $ ) 1 Each option contract is equivalent to 100 shares of common stock.All options are non-income producing. (b) All or a portion of the security is segregated as collateral for call options written. (d) Categorized in Level 2 of the Hierarchy of Fair Value Inputs; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. ADR - American Depository Receipt. The accompanying notes are an integral part of the financial statements. 10 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 ANNUAL REPORT Assets: Investments, atvalue (identified cost $18,490,215) $ Deposits at broker Receivables: Interest 8 Dividends Prepaid expenses Total assets Liabilities: Options written, at value (identified proceeds $1,206,431) Payables: Investment securities purchased Due to advisor Accrued distribution (12b-1) fees Due to administrator Trustee expenses Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized loss on investments and options ) Accumulated net investment loss ) Net unrealized appreciation on investments and options Total Net Assets (Unlimited shares of beneficial interest authorized) $ Institutional Class Shares: Net assets applicable to 1,809,149 shares outstanding $ Net Asset Value, Offering and Redemption Price Per Share $ The accompanying notes are an integral part of these financial statements. 11 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF OPERATIONS August 31, 2014 ANNUAL REPORT For the Period Ended August 31, 2014 (a) Investment income: Dividends (net of foreign withholding taxes of $4,213) $ Interest Total investment income Expenses: Management fees (Note 5) Distribution (12b-1) fees - Institutional Class Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Legal fees Pricing fees Trustee fees and expenses Registration and filing fees Reports to shareholders Insurance 24 Total expenses Net investment loss ) Realized and unrealized gain (loss): Net realized gain (loss) on: Investments Options ) Net realized loss on investments ) Net change in unrealized appreciation (depreciation) on: Investments Options ) Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ (a) The WP Large Cap Income Plus Fund commenced operations on December 4, 2013. The accompanying notes are an integral part of these financial statements. 12 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF CHANGES IN NET ASSETS August 31, 2014 ANNUAL REPORT For the Period Ended August 31, 2014 (a) Increase (decrease) in net assets from: Operations: Net investment loss $ ) Net realized loss on investments and options ) Net unrealized appreciation on investments and options Net increase in net assets resulting from operations Capital share transactions (Note 4): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) (a) The WP Large Cap Income Plus Fund commenced operations on December 4, 2013. The accompanying notes are an integral part of these financial statements. 13 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND FINANCIAL HIGHLIGHTS August 31, 2014 ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Institutional Class For the Period Ended August 31, 2014 (a) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return (b) % (c)(d) Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets (e): % (f) Ratio of net investment income (loss) (e): )% (f) Portfolio turnover rate % (c) (a) The WP Large Cap Income Plus Fund commenced operations on December 4, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Total Return is for the period from December 4, 2013, the date of initial portfolio trades, through August 31, 2014. (e) Ratios are for the period from December 4, 2013, the date of initial expense accruals, through August 31, 2014. (f) Annualized. The accompanying notes are an integral part of these financial statements. 14 Winning Points Funds ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2014 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The WP Large Cap Income Plus Fund (the “Fund”) is a series of 360 Funds (the “Trust”). The Trust was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The Fund is a diversified Fund.The Fund’s investment objective is total return. The Fund’s investment adviser is Winning Points Advisers, LLC (the “Adviser”). The Fund has three classes of shares, Class A, Class C and Institutional Class shares. Currently only the Institutional Class shares are being offered for sale.The Institutional Class shares commenced operations on December 4, 2013. a)Security Valuation – All investments in securities are recorded at their estimated fair value, as described in note 2. b)Written Options – When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. If an option sold by the Fund expires unexercised, the Fund realizes a capital gain equal to the premium received at the time the option was written. The Fund will realize a capital gain from a closing purchase transaction if the cost of the closing option is less than the premium received from writing the option, or, if the cost is more, the Fund will realize a capital loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss. c)Exchange Traded Funds – The Fund may invest in Exchange Traded Funds (“ETFs”). ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs. By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. d)Federal Income Taxes – The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). It is the policy of the Fund to comply with the requirements of the Code applicable to regulated investment companies and to distribute substantially all of its net investment company taxable income and net capital gains. Therefore, no provision for federal income taxes is required. As of and during the period since inception from December 4, 2013 through August 31, 2014, the Fund did not have a liability for any unrecognized tax expenses. The Fund recognizes interest and penalties, if any, related to unrecognized tax liability as income tax expense in the statement of operations. During the period since inception from December 4, 2013 through August 31, 2014, the Fund did not incur any interest or penalties. The Fund identifies its major tax jurisdictions as U.S. Federal and Delaware state. e)Distributions to Shareholders – Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gain distributions, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. GAAP requires that permanent financial reporting differences relating to shareholder distributions be reclassified to paid-in capital or net realized gains. f)Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. g)Other – Investment and shareholder transactions are recorded on trade date. The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 15 Winning Points Funds ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2014 2. SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. 16 Winning Points Funds ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2014 2. SECURITIES VALUATIONS (continued) Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Derivative instruments – Listed derivatives, including options, that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Options held by the Fund for which no current quotations are readily available and which are not traded on the valuation date are valued at the mean price and are categorized within level 2 of the fair value heirarchy. Over-the-counter (OTC) derivative contracts include forward, swap, and option contracts related to interest rates; foreign currencies; credit standing of reference entities; equity prices; or commodity prices, and warrants on exchange-traded securities. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties' creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets, as is the case of interest rate swap and option contracts. OTC derivative products valued using pricing models are categorized within level 2 of the fair value hierarchy. The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of August 31, 2014. WP Large Cap Income Plus Fund Financial Instruments – Assets Security Classification (1) Level 1 Level 2 Level 3 Totals Common Stock (2) $ $
